IN BANC.
AFFIRMED.
This is a suit in which both parties prayed for a decree of divorce. There is one child, the issue of the marriage. The testimony was *Page 656 
taken in open court and the learned trial judge before whom the testimony was taken denied the granting of relief to either party. A careful examination of the testimony shows that both parties were in fault and that the case comes within the principle that where there is a mutual charge of cruel and inhuman treatment by each of the other, and the testimony shows that both parties are about equally at fault, neither party is entitled to equitable relief. Hence, without further reference to the testimony or the citing of any authorities, the decree of the lower court will be affirmed, and it is so ordered.
AFFIRMED.
All concur, except Mr. Justice BELT, who took no part in the decision.